

116 HRES 155 IH: Original Black History Month Resolution of 2019
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 155IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Mr. Green of Texas (for himself, Mr. Cohen, Mr. Vela, Ms. Adams, Ms. Bass, Mrs. Beatty, Mr. Bishop of Georgia, Mr. Butterfield, Ms. Clarke of New York, Mr. Cleaver, Mr. Clyburn, Mr. Danny K. Davis of Illinois, Ms. Fudge, Mr. Hastings, Ms. Jackson Lee, Mr. Jeffries, Mr. Richmond, Mr. Scott of Virginia, Mr. David Scott of Georgia, Ms. Sewell of Alabama, Mr. Thompson of Mississippi, Mr. Veasey, Ms. Waters, Mrs. Watson Coleman, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing and celebrating the significance of Black History Month.
	
 Whereas the theme for Black History Month 2019 is Black Migrations, which emphasizes the movement of people of African descent to new destinations and to new social realities;
 Whereas this resolution focuses primarily on the migration of African Americans, which is one of the important phases in American history;
 Whereas inclusive of earlier centuries, this theme focuses specifically on the 20th century through today;
 Whereas, beginning in the 20th century, African-American migration patterns included relocation from Southern farms to Southern cities, from the South to the Northeast, Midwest, and West, and from the Caribbean to United States cities;
 Whereas the relocation of formerly enslaved individuals and their descendants also included unfavorable interactions with law enforcement that often resulted in imprisonment and convict leasing;
 Whereas the remains of 95 persons, thought to be of African ancestry, who were subjected to the State’s convict-leasing system were discovered at the construction site of Fort Bend Independent School District’s James Reese Career and Technical Center in Sugar Land, Texas;
 Whereas this movement known as the Great Migration was caused by a lack of economic opportunities, harsh segregationist laws, and the terror perpetrated against African-American communities by the Ku Klux Klan;
 Whereas the Great Migration exposed the racial divisions and disparities that continue to plague the Nation and dominate headlines today, from police killings of unarmed African Americans to mass incarceration to widely documented biases in employment, housing, health care, and education;
 Whereas, prior to 1910, more than 90 percent of the African-American population lived in the South, but by the 1970s, 47 percent of all African Americans were living in the North and West;
 Whereas, during World War I, when slowing immigration from Europe created a labor shortage in the North, companies began recruiting African Americans to fill the assembly lines and work the steel mills, railroads, and factories;
 Whereas African Americans who migrated to the North still faced racial discrimination in the form of redlining, racially based housing ordinances, higher rent based on race, the resurgence of the Ku Klux Klan, and rising instances of race riots;
 Whereas African Americans created their own cities and neighborhoods free of discrimination where their culture expanded, for example in Harlem in New York City that housed over 200,000 African Americans during the 1920s;
 Whereas at the end of the Civil War, many of Durham’s African Americans left the plantations as free persons, creating their own communities and opportunities, and formed the Hayti neighborhood, which developed into a thriving business and residential district, and around the same time, efforts were made to provide educational opportunities for Blacks, including the founding of what is now North Carolina Central University (NCCU);
 Whereas Greenwood, Oklahoma, part of Tulsa, became home to thriving Black businesses also known as Black Wall Street until the Tulsa race riot of 1921, in which a White mob burned down Greenwood, the site of the worst race riot in United States history;
 Whereas in Freedmen’s Town, Texas, thousands of freed slaves purchased land and built their homes along the Buffalo Bayou at the end of the Civil War, and over six decades the town thrived, with churches, schools, stores, theaters, and jazz spots lining the cobblestone roadways until the Great Depression caused many to lose their homes and some longtime residents moved to other Houston neighborhoods;
 Whereas, in 1984, Freedmen’s Town, Texas, was designated a historic district; Whereas Judge Frank Minis Johnson, Jr., served on the U.S. Court of Appeals for the Fifth Circuit, U.S. Court of Appeals for the Eleventh Circuit, and the U.S. District Court for the Middle District of Alabama, and in each capacity, Judge Johnson courageously worked to advance the constitutional principles of freedom and equality;
 Whereas the insight and constitutional judgment of Judge Johnson were invaluable and aided the Supreme Court as it recognized the violations and injustices in our Nation during the civil rights movement, and without Judge Johnson’s judicious temperament, constitutional mindset, and dedication to rule of law, the civil rights movement would have been at a great disadvantage;
 Whereas Senator Edward Brooke III became the first African American popularly elected to the Senate and the first Black politician from Massachusetts to serve in Congress, and prior to being elected to the Senate, he was the first African-American attorney general of any State in 1962;
 Whereas Senator Brooke’s election ended an 85-year absence of African-American Senators and he represented Massachusetts in the Senate from 1967 to 1979, and during his senatorial career, he co-wrote the Civil Rights Act of 1968, which prohibited discrimination in housing;
 Whereas Senator Brooke also became a prominent critic of President Richard Nixon and was the first Senate Republican to call for Nixon’s resignation in light of the Watergate scandal;
 Whereas African-American migration led to the emergence of both Black industrial workers and Black entrepreneurs, resulting in the formation of a new society, which included a variety of urban churches and new denominations but also new music forms like ragtime, blues, and jazz;
 Whereas African Americans in all walks of life have made significant contributions throughout the history of the United States, including through the—
 (1)music of Louis Armstrong, Chuck Berry, James Brown, Ray Charles, John Coltrane, Miles Davis, Duke Ellington, Ella Fitzgerald, Billie Holiday, Mahalia Jackson, Francis Johnson, Prince, and Bessie Smith;
 (2)writings of Maya Angelou, James Baldwin, W.E.B. Du Bois, Ralph Ellison, Alex Haley, Langston Hughes, Zora Neale Hurston, Toni Morrison, Alice Walker, Booker T. Washington, and Richard Wright;
 (3)publications of The North Star, The Crisis Magazine, Ebony Magazine, Jet Magazine, Essence Magazine, Black Enterprise Magazine, The National Association of Black Journalists (NABJ), Sister 2 Sister Magazine, and Uptown Magazine;
 (4)resolve of athletes such as Muhammad Ali, Arthur Ashe, Althea Gibson, Lebron James, Michael Jordan, Colin Kaepernick, Joe Louis, Jesse Owens, Frederick Fritz Pollard, Jackie Robinson, Wilma Rudolph, Bill Russell, Venus Williams, and Serena Williams;
 (5)scientific advancements of Benjamin Banneker, George Washington Carver, George Crum, Charles Drew, Sarah Goode, Euphemia Lofton Haynes, Mae Jemison, Thomas Jennings, Katherine Johnson, Norbert Rillieux, Neil deGrasse Tyson, and Granville T. Woods;
 (6)vision of leaders such as Mary McLeod Bethune, Shirley Chisholm, Frederick Douglass, Fred Hampton, Marsha P. Johnson, Martin Luther King, Jr., Thurgood Marshall, Huey Newton, and Malcolm X; and
 (7)bravery of those who stood on the front lines in the battle against oppression, such as Sojourner Truth, Fannie Lou Hammer, and Rosa Parks;
 Whereas the period when Northern African Americans returned to the South led to racial suburbanization, inner-city hyper ghettoization, health and environment and civil rights and protest activism, electoral politics, mass incarceration, and dynamic cultural production;
 Whereas Negro History Week represented the culmination of Dr. Carter G. Woodson’s efforts to enhance knowledge of Black history started through the Journal of Negro History, published by Woodson’s Association for the Study of African American Life and History;
 Whereas the month of February is officially celebrated as Black History Month, which dates to 1926 when Dr. Carter G. Woodson set aside a special period of time in February to recognize the heritage and achievement of Black Americans; and
 Whereas the birthdays of Abraham Lincoln and Frederick Douglass inspired the creation of Negro History Week, the precursor to Black History Month: Now, therefore, be it
	
 1.Short titleThis resolution may be cited as the Original Black History Month Resolution of 2019. 2.Recognizing and celebrating Black History MonthCongress—
 (1)recognizes the importance of commemorating Black History Month as it acknowledges the achievements of African Americans throughout our Nation’s history and encourages the continuation of its celebration to raise the awareness of this community’s accomplishments for all Americans;
 (2)recognizes that racial diversity is what empowers the heritage of the United States and strengthens the bonds of our people; and
 (3)encourages for the continued spread of knowledge regarding Black history and not limit it to a month during the year.
			